         Case 1:18-cv-01854-PEC Document 23 Filed 09/25/19 Page 1 of 1




          3■   tり   2復■it2b      Stttt2メ   Court of∫ 2berII CI,lmメ
                                      No.18‑1854C

                                (Filed:September 25,2019)


LINDA CELA,

                     Plainti範


V.


THE UNITED STATES,

                      Defendant.


                                   DISMISSAL ORDER

       The court issued a show cause order on July 18,2019. See ECF No.20. As of the
date of this order, no response to that order has been received, even though plaintiff s
compliance was due by August 16,2019. Id. The order was returned to the clerk's office
as undeliverable. See ECF No. 21. Indeed, plaintiff has made no effort to prosecute her
case since her attorney was granted leave to withdraw on April 29,2019. See ECF No.
18 (order staying case).

       In these circumstances, dismissal pursuant to Rule 4l(b) of the Rules of the United
States Court of Federal Claims (RCFC), for failure to prosecute, is warranted. Dismissal
under this rule "operates as an adjudication on the merits." RCFC 4l(b). Accordingly,
the clerk's office is directed to DISMISS this suit for failure to prosecute, pursuant to
RCFC 41(b), with prejudice.

       IT IS SO ORDERED.
